DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Election/Restrictions
Applicant's election with traverse of claims 1-7,10-13 and 17-20 in the reply filed on 02/07/2022 is acknowledged.  The traversal is on the ground(s) that there is no evidence of record to show that the product of group I can be made of a different process, the process of group II can be used to make a different product, or that the methods of group II and III are unrelated, and that the conclusions are instead simply stated. This is not found persuasive because the alternative examples provided act as support for the distinction for groups I and II, and the summarization of the different designs and effects of groups II and III show their distinction. MPEP § 806.05(f) states that “Allegations of different processes or products need not be documented”. 
The traversal is also on the ground(s) that the burden necessary has not been met. This is not found persuasive because burden was established in the restriction requirement because groups I, II and III would each require search in different CPC classifications.
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9 and 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claims 1-7, 10-13 and 17-20 are under consideration in this Office action.
Specification
The disclosure is objected to because of the following informalities: 
On Page 18, line 2, “nanosheats” should read “nanosheets”.  
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, particularly on Page 6, line 21. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claim 3 is objected to because of the following informalities:  In line 2, “dimeter” should read “diameter”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 10-13 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (“FeP Nanocrystals Embedded in N‑Doped Carbon Nanosheets for Efficient Electrocatalytic Hydrogen Generation over a Broad pH Range”, ACS Sustainable Chem. Eng., 2018), hereinafter Yu, in view of Fan et al. (“Fe2P@mesoporous carbon nanosheets synthesized via an organic template method as a cathode electrocatalyst for Zn–air batteries”, J. Mater. Chem. A, Apr 2019), hereinafter Fan; claims 6-7 evidenced by the Supporting Information of Yu.
Regarding claim 1, Yu teaches an electrocatalyst (see e.g. Page 11588, connecting paragraph of Col. 1 and Col. 2, lines 4-7) comprising nanoparticles of a transition metal phosphide (see e.g. Page 11588, connecting paragraph of Col. 1 and Col. 2, lines 1-4, “FeP nanocrystals”), and a catalyst support comprising carbon nanosheets (see e.g. Page 11588, connecting paragraph of Col. 1 and Col. 2, lines 1-
Yu does not explicitly teach the carbon nanosheets having a thickness of less than 10 nm, but does teach the carbon nanosheets being thin (see e.g. Page 11590, Col. 1, lines 6-8). 
Fan teaches a catalyst comprising iron phosphide nanoparticles supported on carbon nanosheets (see e.g. Abstract), the nanosheets having an average thickness of 3.15 nm (see e.g. Page 11323, Col. 2, under “Morphology analysis”, lines 9-12). The two-dimensional thinness of these nanosheets ensures efficient electron and mass transfer for fast electrochemical kinetics (see e.g. Page 11323, Col. 2, lines 2-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified carbon nanosheets of Yu to have a very thin thickness of 3.15 nm as taught by Fan to ensure efficient electron and mass transfer for fast electrochemical kinetics.
Regarding claim 2, Yu in view of Fan teaches the transition metal phosphide comprising iron (see e.g. Yu Page 11588, connecting paragraph of Col. 1 and Col. 2, lines 1-4, “FeP nanocrystals”).
Regarding claim 3, Yu in view of Fan teaches the nanoparticles being homogenous spherical nanoparticles having a diameter of 5 nm to 10 nm (see Yu e.g. Page 11589, Col. 2, last paragraph, lines 6-8).
Regarding claim 4, Yu in view of Fan teaches the carbon nanosheets being interconnected (see e.g. Yu Figs. 2b and 2c, carbon nanosheets are shown physically interconnected).

Regarding claim 6, Yu in view of Fan teaches the molar ratio of the nanoparticle of the transition metal phosphide to the carbon nanosheets being about 0.11 (see e.g. Yu Supporting Info Table S3, based on the ratio of the atomic % of Fe to the atomic % of C, Fe being taken as the limiting element for the FeP molecule because of its lower atomic %).
Regarding claim 7, Yu in view of Fan teaches the molar ratio of the nanoparticle of the transition metal phosphide to the carbon nanosheets being about 0.11 (see e.g. Yu Supporting Info Table S3, based on the ratio of the atomic % of Fe to the atomic % of C, Fe being taken as the limiting element for the FeP molecule because of its lower atomic %).
Regarding claim 10, Yu in view of Fan teaches a modified electrode comprising an electrically conductive substrate coated with the electrocatalyst (see e.g. Yu Page 11588, Col. 2, under “Preparation of the Working Electrode”, lines 5-7).
Regarding claim 11, Yu in view of Fan teaches the electrocatalyst being present on the surface of the electrode in an amount of 0.6 mg/cm2 (see e.g. Yu Page 11588, Col. 2, under “Preparation of the Working Electrode”, lines 5-7).
Regarding claim 12, Yu in view of Fan teaches the BET surface area of the electrode being 110 m2/g (see e.g. Yu Page 11591, Col. 1, lines 14-16).

Regarding claim 17, Yu in view of Fan teaches an electrochemical cell (see e.g. Yu Page 11589, Col. 1, under “Electrochemical Measurements”, lines 1-3), comprising the electrode of claim 10 as a working electrode (see e.g. Yu Page 11588, Col. 2, under “Preparation of the Working Electrode”, lines 5-7), a counter electrode, a reference electrode, and an electrolyte (see e.g. Yu Page 11589, Col. 1, under “Electrochemical Measurements”, lines 3-8, “auxiliary electrode” and reference electrode in acidic, neutral or alkaline media).
Regarding claim 18, Yu in view of Fan teaches the electrolyte being an aqueous alkali metal hydroxide at a concentration of 1.0 M or a mineral acid at a concentration of 0.5 M (see e.g. Yu Page 11589, Col. 1, under “Electrochemical Measurements”, lines 5-8, and Page 11588, connecting paragraph of Col. 1 and Col. 2, lines 4-7, alkaline KOH medium and acidic H2SO4, which are necessarily aqueous because HER is part of water electrolysis).
Regarding claim 19, Yu in view of Fan teaches the electrolyte being 0.5 M aqueous sulfuric acid (see e.g. Yu Page 11589, Col. 1, under “Electrochemical Measurements”, lines 5-6).
Regarding claim 20, Yu in view of Fan teaches an electrochemical method for producing hydrogen from water (see e.g. Yu Page 11587, Col. 1, lines 5-8, and Page 11588, connecting paragraph of Col. 1 and Col. 2, lines 4-9, HER reaction of water electrolysis) comprising contacting the electrode of the electrochemical cell of claim 17 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOFOLUWASO S JEBUTU whose telephone number is (571)272-1919. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/M.S.J./Examiner, Art Unit 1795                                                                                                                                                                                                        
/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795